DETAILED ACTION
Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A control device for an internal-combustion engine, comprising:
…
the fuel controller stops supply of the fuel and the air intake controller performs a first control that supplies intake air to the catalyst by opening the throttle valve,
when a start request of the internal combustion engine becomes ON, the air intake controller stops the first control,
for a predetermined period of time after an end of the first control, the fuel controller stops the supply of the fuel, and the air intake controller performs a second control that decrease the degree of opening of the throttle valve to a degree of opening smaller than degree of opening during the first control, and
…”

When the engine is stop working, the fuel controller stops the supply of the fuel and the air intake controller open the throttle valve in certain degree to supply air to the catalyst.  When the engine start request is ON, the air intake controller would perform to decrease the opening degree of the throttle right away, and supply the fuel after decreasing the opening degree of the throttle (Fig. 4, the examiner considered the claimed language would reflect the teachings of the specification since the examiner considered “for a predetermined period of time after an end of the first control, the fuel controller stops the supply of the fuel” is one step and “the air intake controller performs a second control that decrease the degree of opening of the throttle valve to a degree of opening smaller than degree of opening during the first control” is another step which is performed right after the start request is ON).

Based on the amended claimed language, the examiner considered Nakata (US2002/0144500 A1) in view of Iwai (US2014/0074378 A1) would fails to teach the amended limitations.  Nakata teaches a controller to control the opening degree of the throttle based on the temperature of the catalyst (Nakata, Paragraph 13, Paragraph 81 and Paragraph 16), but is silent about whether the opening degree of the throttle would be based on the start request of the engine or not.  Iwai also fail to teach the amended limitation since the fresh air is supplied based on the operation of the valve, not the start request of the engine (Iwai, Paragraph 9).  Therefore, the amended language would overcome the action filed on 09/28/2020.

The examiner further considered other references, but the references would fail to show or reasonably teach at least the limitations regarding to “When the engine is stop working, the fuel controller stops the supply of the fuel and the air intake controller open the throttle valve in certain degree to supply air to the catalyst.  When the engine start request is ON, the air intake controller would perform to decrease the opening degree of the throttle right away, and supply the fuel after decreasing the opening degree of the throttle.”  Therefore, Claim 1 is allowed.

Claims 2-5 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747